Title: To Thomas Jefferson from American Philosophical Society, 3 January 1806
From: American Philosophical Society
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Philada Jany 3d. 1806.
                        
                        The wishes of the American Philosophical Society have been again unanimously expressed that you would
                            continue to fill the Presidential chair. The interest you take in the advancement of the Society, and the liberal manner
                            in which you have ever contributed to the purposes of the Institution, encourage the most flattering expectations that
                            this expression of their respect and esteem will not be disagreable. 
                  I have the honour to be, Sir, ith sentiments of the
                            highest respect, your most obedient humble Servant,
                        
                            Thos T Hewson Correspg Secry.
                        
                    